           Case 1:20-cv-00405-JLT Document 13 Filed 11/25/20 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   TARA LYNN SWIFT,                 ) Case No.: 1:20-cv-0405 JLT
                                      )
12            Plaintiff,              ) ORDER LIFTING THE STAY
                                      )
13       v.                           )
                                      )
14   COMMISSIONER OF SOCIAL SECURITY,
                                      )
15            Defendant.              )
                                      )
16                                    )

17          This action was stayed due to the Commissioner’s inability to prepare a certified copy of the

18   administrative record with limitations caused by the COVID-19 pandemic. (Doc. 8) General Order

19   No. 615 allows the stay to be lifted when “i) the Commissioner files a proof of service showing that

20   the CAR has been served on Plaintiff; or ii) the Commissioner files the CAR.” The Commissioner has

21   now filed the certified administrative record. (Doc. 12) Accordingly, the Court ORDERS:

22          1.      The stay is LIFTED; and

23          2.      Plaintiff SHALL serve a letter brief within thirty days of service of this order.

24
25   IT IS SO ORDERED.

26      Dated:     November 24, 2020                           /s/ Jennifer L. Thurston
27                                                     UNITED STATES MAGISTRATE JUDGE

28
